Case 6:20-cv-01438-RRS-CBW Document 49-1 Filed 06/17/21 Page 1 of 3 PageID #: 638




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF LOUISIANA
   CALEB REESE et al.,                                        :
                                                              :
            Plaintiffs,                                       :
                                                              :
   v.                                                         : Civil Action No. 6:20-cv-01438
                                                              :
   THE BUREAU OF ALCOHOL, TOBACCO,                            :
   FIREARMS AND EXPLOSIVES et al.,                            :
                                                              :
            Defendants.                                       :
                                                              :
                                                              :
                                                              :
                                                              :

                STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT
                   OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

           Pursuant to Local Civil Rule 56.1, Plaintiffs submit this statement of undisputed material

  facts in support of their motion for partial summary judgment, filed concurrently:

        1. Plaintiff Naquin is a resident of Louisiana, over eighteen, but younger than twenty-one

           years old. She has never been charged with or convicted of any offense that would prevent

           her from purchasing a handgun under all applicable laws. Nothing except her age prevents

           them from purchasing a handgun from a federal firearm licensee (“FFL”). Naquin Decl.

           ¶¶ 1, 3, App. 1.

        2. Plaintiff Naquin is acquainted with the proper and safe handling, use, and storage of

           handguns and handgun ammunition. Plaintiff Naquin does not own a handgun, but she

           desires to purchase one for lawful purposes including self-defense. Naquin Decl. ¶¶ 4-5,

           App. 1.

        3. Plaintiff Naquin would purchase a handgun and ammunition from a lawful dealer in her

           area if not for the laws and regulations at issue in this case. Naquin Decl. ¶ 5, App. 1.

                                                     1
Case 6:20-cv-01438-RRS-CBW Document 49-1 Filed 06/17/21 Page 2 of 3 PageID #: 639




     4. Plaintiffs Firearm Policy Coalition, Second Amendment Foundation, and Louisiana

        Shooting Association (the “Organizational Plaintiffs”) are nonprofit organizations

        dedicated to promoting the right to keep and bear arms. Their members include male and

        female adults between the ages of eighteen and twenty-one who would purchase handguns

        from FFLs if not for the laws and regulations at issue in this case. Combs Decl. ¶¶ 3-6,

        App. 3-4; Gottlieb Decl. ¶¶ 3-6, App. 5-6; Hunt Decl. ¶¶ 3-6, App. 7-8.

     5. The Organizational Plaintiffs also count as members many FFLs who would sell handguns

        and handgun ammunition to adults between eighteen and twenty-one if not for the laws

        and regulations at issue in this case. Combs Decl. ¶ 7, App. 4; Gottlieb Decl. ¶ 7, App. 6;

        Hunt Decl. ¶ 7, App. 8.

     6. Plaintiff Naquin is a member of all Organizational Plaintiffs. Naquin Decl. ¶ 2; Combs

        Decl. ¶ 8, App. 4; Gottlieb Decl. ¶ 8, App. 6; Hunt Decl. ¶ 8, App. 8.


  Dated: June 17, 2021.                       Respectfully submitted,

  /s/ George J. Armbruster III                /s/ David H. Thompson
  George J. Armbruster III                    David H. Thompson
  Armbruster & Associates, APLC               Peter A. Patterson
  332 E. Farrel Road, Suite D                 William V. Bergstrom
  Lafayette, LA 70508                         COOPER & KIRK, PLLC
  Phone: 337-889-5511                         1523 New Hampshire Ave., NW
  Fax: 337-889-5512                           Washington, DC 20036
  Email: george@arm-assoc.com                 Telephone: (202) 220-9600
  Local Counsel                               Email: dthompson@cooperkirk.com
                                              Admitted Pro Hac Vice

                                              /s/ Raymond M . DiGuiseppe
                                              Raymond M. DiGuiseppe - T.A.
                                              THE DIGUISEPPE LAW FIRM, P.C.
                                              4320 Southport-Supply Road, Suite 300
                                              Southport, NC 28461
                                              Phone:910-713-8804
                                              Fax: 910-672-7705
                                              Email: law.rmd@gmail.com
                                              Admitted Pro Hac Vice
                                                 2
Case 6:20-cv-01438-RRS-CBW Document 49-1 Filed 06/17/21 Page 3 of 3 PageID #: 640




                                     /s/ Adam Kraut
                                     Adam Kraut
                                     FIREARMS POLICY COALITION
                                     1215 K Street, 17th Floor
                                     Sacramento, CA 95814
                                     Phone: (916) 476-2342
                                     Email: akraut@fpclaw.org
                                     Admitted Pro Hac Vice

                                     /s/ Joseph Greenlee
                                     Joseph Greenlee
                                     FIREARMS POLICY COALITION
                                     1215 K Street, 17th Floor
                                     Sacramento, CA 95814
                                     Phone: (916) 438-9237
                                     Email: jgr@fpclaw.org
                                     Admitted Pro Hac Vice

                                     /s/ John W. Dillon
                                     John W. Dillon
                                     DILLON LAW GROUP APC
                                     2647 Gateway Road
                                     Carlsbad, CA 92009
                                     Phone: (760) 642-7150
                                     Fax: (760) 642-7151
                                     Email: jdillon@dillonlawgp.com
                                     Admitted Pro Hac Vice

                                     Attorneys for Plaintiffs




                                        3
